OPINION OF THE COURT
Per Curiam.
On February 14, 1990, the respondent was convicted in the Supreme Court, New York County, upon her plea of guilty, of the crime of offering a false instrument for filing in the first degree, in violation of Penal Law § 175.35, which constitutes a class E felony. On May 4, 1990, the respondent was sentenced to a conditional discharge and a mandatory $100 surcharge.
*251Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon her conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Deborah A. Greenspan, is disbarred and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Deborah A. Greenspan is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding herself out in any way as an attorney and counselor-at-law.